Atkinson, J.
1. The court did not err in refusing to continue the case on the ground of the absence of the defendant and his witnesses, it appearing from the record that the court did postpone the trial until the defendant appeared with his witnesses, and that they testified before the trial was concluded.
2. The ground of the motion for new trial complaining of the refusal to exclude evidence was too indefinite to present any question for decision.
3. The ground of the motion for a new trial relating to alleged newly discovered evidence was without merit, as the evidence set forth was *635merely impeaching in character, and not calculated to produce a different result if a new trial were granted.
February 17, 1912.
Complaint. Before Judge Fite. Gordon superior court. October 29, 1910.
F. A. Cantrell apd J. G. B. Brwin Jr., for plaintiff in error.
O. N. Starr and T. W. STcelly, contra.
4. The evidence was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Sill, J., not presiding.